UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 October 31, 2011 Date of Report (Date of earliest event reported) Gold Reserve Inc. (Exact name of registrant as specified in its charter) Yukon Territory, Canada 001-31819 NA (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 926 West Sprague Ave, Suite 200, Spokane, Washington 99201 (Address of principal executive offices) (Zip Code) 509-623-1500 Registrant’s telephone number, including area code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events. On October 31, 2011, Gold Reserve Inc. (TSX: GRZ; NYSE Amex: GRZ) (the “Company”) issued a press release announcing that NYSE Amex LLC (the “Exchange”) has accepted the plan of compliance submitted by the Company to meet the Exchange’s continued listing standards by December 20, 2012 (the “Plan”). A copy of the press release is attached hereto as Exhibit 99.1 and incorporated by reference herein. Under the terms of the Plan, the Company must continue to provide the staff of the Exchange (the “Staff”) with updates in conjunction with the initiatives of the Plan, as appropriate or on request, but no later than at each quarter completion concurrent with the Company’s appropriate filing with the Securities and Exchange Commission. There can be no assurance that the Company will be able to achieve compliance with Sections 1002(c) and 1003(c)(i) of the Company Guide within the required time frame, and the Staff will continue to review the Company regularly for compliance with the Plan and other continued listing standards. If the Company is not able to achieve compliance with Sections 1002(c) and 1003(c)(i) of the Company Guide or otherwise show progress consistent with the Plan, the Company will remain subject to delisting procedures as set forth in the Company Guide and may in fact be delisted. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. 99.1 Press Release of the Company issued on October 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Company has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 1, 2011 GOLD RESERVE INC. By: /s/ Robert A. McGuinness Robert A. McGuinness V.P.
